Case 2:19-cv-02604-SVW-RAO Document 32 Filed 06/10/20 Page 1 of 2 Page ID #:622




   1
   2
   3                                                                          JS-6
   4
   5
   6
   7
   8
   9                                UNITED STATES DISTRICT COURT
  10                              CENTRAL DISTRICT OF CALIFORNIA
  11
  12 SYDNEY HOLLAND, an individual,                    Case No. 2:19-cv-02604-SVW-RAO
  13                       Plaintiff,                  The Honorable Stephen V. Wilson
  14              vs.                                  ORDER RE: STIPULATION
                                                       AND JOINT REQUEST FOR
  15 TRAVELERS COMMERCIAL                              ENTRY OF FINAL JUDGMENT
     INSURANCE COMPANY; and DOES
  16 1 through10,
  17              Defendants.
  18
  19
  20              Plaintiff Sydney Holland (“Holland”) and Defendant Travelers Commercial
  21 Insurance Company (“Travelers”) (collectively, the “Parties”) have submitted a
  22 Stipulation and Joint Request for Entry of Final Judgment agreeing that, in light of
  23 this Court’s March 30, 2020, Order, there are no further issues of fact or questions
  24 of law for resolution by this Court. Pursuant to the Parties’ stipulation, and this
  25 Court’s March 30, 2020, Order:
  26              IT IS HEREBY ORDERED that Holland’s claim for Third Cause of Action
  27 for Declaratory Relief against Does 1 through 10 is DISMISSED.
  28

                       [PROPOSED] ORDER RE JOINT REQUEST FOR ENTRY OF FINAL JUDGMENT
       H004.002/268223.1
Case 2:19-cv-02604-SVW-RAO Document 32 Filed 06/10/20 Page 2 of 2 Page ID #:623




   1              IT IS FURTHER ORDERED that judgment is entered against Holland on all
   2 causes of action for the reasons stated in the March 30, 2020, Order and the Parties’
   3 Stipulation and Joint Request for Entry of Final Judgment.
   4              This Order is without prejudice to Holland’s right to appeal the March 30,
   5 2020, Order and final judgment entered in this case as to her First Cause of Action
   6 for Breach of Contract and Second Cause of Action for Tortious Breach of the
   7 Implied Covenant of Good Faith and Fair Dealing.
   8              IT IS SO ORDERED.
   9
  10 DATED: June 10, 2020
                                                Stephen V. Wilson
  11
                                                United States District Judge
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     2
                       [PROPOSED] ORDER RE JOINT REQUEST FOR ENTRY OF FINAL JUDGMENT
       H004.002/268223.1
